     Case 4:15-cr-06049-EFS    ECF No. 1209    filed 04/03/19   PageID.7164 Page 1 of 2


                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON
 1

 2                                                                 Apr 03, 2019
                                                                       SEAN F. MCAVOY, CLERK
 3
                          UNITED STATES DISTRICT COURT
 4                       EASTERN DISTRICT OF WASHINGTON

 5

 6   UNITED STATES OF AMERICA,                  No.   4:15-cr-6049-EFS-21

 7                            Plaintiff,
                                                ORDER GRANTING DEFENSE
 8               v.                             COUNSEL’S MOTION TO
 9                                              WITHDRAW AND REFERRING
                                                THIS MATTER TO THE
10                                              MAGISTRATE FOR
     MIGUEL REYES GARCIA,                       APPOINTMENT OF COUNSEL
11

12                            Defendant.

13

14         Before the Court is defense counsel Kenneth Therrien’s Motion to Withdraw
15   as Attorney and Appointment of Appellate Counsel, ECF No. 1197. The Court finds
16   that Mr. Therrien’s continued service could constitute a constructive denial of
17   Defendant Miguel Reyes Garcia’s Sixth Amendment right to counsel. See Daniels
18   v. Woodford, 428 F.3d 1181, 1198 (9th Cir. 2005). As such, the Court finds good
19   cause to allow Mr. Therrien to withdraw as counsel. The Court refers this matter to
20   the magistrate judge to appoint new appellate counsel.
21         Accordingly, IT IS HEREBY ORDERED:
22         1.    The Clerk’s Office shall REFER this matter to Magistrate Judge
23               John T. Rodgers for the purpose of appointing appellate counsel.
24         2.    Judge Rodgers shall appoint appellate counsel to represent
25               Defendant Miguel Reyes Garcia and provide a copy of this Order to the
26               newly appointed counsel.
27



                                       ORDER GRANTING WITHDAWL OF COUNSEL - 1
     Case 4:15-cr-06049-EFS     ECF No. 1209    filed 04/03/19   PageID.7165 Page 2 of 2




 1         3.     The Clerk’s Office shall TERMINATE Kenneth Therrien as counsel

 2                for Defendant.

 3         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

 4   provide copies to all counsel, including Mr. Therrien, and Magistrate Judge Rodgers.

 5         DATED this 3rd day of April 2019.

 6

 7                                  s/Edward F. Shea       ______

 8                                   EDWARD F. SHEA

 9                          Senior United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27



                                       ORDER GRANTING WITHDAWL OF COUNSEL - 2
